DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 12/9/2020 has been received and entered into the case. Claims 1-4, 7, 10, 13, 16, 19, 22, 25, 28, 31, 33, 35, 37-40, 42 are pending.  Claims 3, 4, 7, 10, 16, 19, 22, 25, 28, 31, 39, 40, 42 are withdrawn. Claims 1, 2, 13, 33, 35, 37, 38 have been considered on the merits.  All arguments and amendments have been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 13, 33, 35, 37, 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of identifying an agent for treating LIN28-expressing cancer comprising providing a LIN28 target (a gene) that is a human ortholog identified in C. elegans and testing and selecting candidate agents which modulate activity or expression of the C. elegans, i.e. providing C. elegans and treating C. elegans with an agent which modulates activity or expression of a naturally occurring gene, i.e. a gene array (the law of nature, i.e. treating to see how the agent affects the gene) and “selecting an agent” which modulates activity or expression of the LIN28 gene. This step of “selecting” is considered a mental step.   This judicial exception is not integrated into a practical application because the invention does not apply or use the exception in any way beyond “selecting an agent”, i.e. there is no use or application of the judicial exception that imposes a meaningful limit on the judicial exception. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps such as applicants steps of providing, testing and selecting an agent, specified at a high level of generality, i.e. testing agents which modulate gene expression, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. As claimed, one merely provides a gene, test agents which modulate activity and expression and mentally select an agent which modulate activity and expression, which does nothing more than instruct to “apply the natural law”. In order to integrate the exception into a practical application, one must add additional elements in which the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any additional elements or steps beyond the judicial exception. 

For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 			

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 33, 35, 37, 38 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2013/071079 and US2015/0111954A1 to Sliz et al.
 Claim(s) 1, 2, 33, 35, 37, 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sliz et al. (US9593141). 
Applicant has amended claim 1 to include “human orthologue of LIN-28 target identified in C. elegans selected from targets in Table 1.” Therefore, the genes listed in Table 1 are interpreted to be human orthologues of LIN-28 targets. It should be noted that gene LIN28A (p.43) is listed in Table 1 and is taken to be a human orthologue LIN-28 targets. 
The teachings of each of the Sliz references are the same. References to the teachings will refer to US9593141. 
Sliz teaches a method of identifying an agent for treating a LIN-28 expressing cancer comprising providing the human orthologue LIN28A (col. 63, lines 48-col. 64, lines 1-13), i.e. a LIN-28 target selected from Table 1, testing a miRNA from the let-7 family (col. 66, lines 5-21) for modulating activity or expression of the LIN-28 target. Sliz teachings a screening assay for determining inhibitors of LIN-28 activity by contacting a test compound with a LIN-28 fragment and selecting the compound that increases the level of mature let-7 miRNA relative to a control or inhibits the activity of the LIN-28 fragment relative to a control (col. 4, lines 41-46, col. 16, lines 22-26, 35-67).  Sliz teaches that LIN-28 is of particular relevance because it is activated in many human tumors, and it blocks let-7 biogenesis (col. 3, lines 13-30).  Studies with patient samples show correlation between over-expression and mutation of LIN-28 with ovarian and colon cancers (col. 3, lines 13-30).  As such, it is of particular interest to suppress LIN-28 and find targets of LIN-28 in LIN-28 expressing cancer as overexpression of LIN-28 is correlated with cancer.  
Sliz teaches a method of screening for inhibitors of LIN-28 activity for a LIN-28-expressing and dependent cancer (reading on a method of identifying an agent for 
Regarding claim 2, Sliz teaches that if the agent causes a decrease in cell growth in a cell line such as H1299 lung adenocarcinoma (reading on a cell line that requires LIN-28 for growth), it is done by successfully inhibiting LIN-28.  
Regarding claim 33, Sliz map let-7 precursor binding to LIN28 comprising the GGAG motif (col. 6, lines 28-45). Sliz teaches that a Lin28 polypeptide fragment is sufficient for binding to preE-let-7 in vitro (col. 8, lines 54-67). Sliz discloses the 
Regarding claim 35, Sliz teaches that toxicity and therapeutic efficacy can be determined by standard pharmaceutical procedures in cell cultures or experimental animals (reading on modulation of activity or expression is confirmed in an animal model with or without a LIN-28 expressing cancer) (col. 51, line 65-67 cont’d to col. 52, lines 1-6).  And, that data obtained from the cell culture assays and animal studies can be used in formulating a range of dosage for use in humans (col. 52, lines 11-17).  
Regarding claim 37, Sliz teaches that Lin28 fragment can bind preE-let-7 in vivo and in vitro (col. 15, lines 41-42, 62-col, 16, lines 1-5) and that the agent can be peptides, proteins, peptide analogs and derivatives (col. 61, lines 56-64, col. 66, lines 5-col. 67, specifically, lines 39-60).).   Additionally, Sliz teaches that a test compound can be assessed for its ability to function as an inhibitor of LIN-28 by assessing cell proliferation (reading on tested for enhanced activity against the LIN-28 target in vivo). 

Thus, the references anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/071079, US2015/0111954A1 and (US9593141) to Sliz et al. as applied to claims 1, 2, 33, 35, 37, 38  above, and further in view of Jin et al. (Nucleic Acids Research (2011) vol. 39, no. 9: pg. 3724-3734).  
The teachings of Sliz are found above. 
Sliz does not teach the LIN-28 target to be a transcription factor or helicase according to claim 13. 
Jin teaches the interaction between LIN28 and RNA helicase A (RHA) in remodeling of ribonucleoprotein particles during translation. LIN-28 stimulates translation by recruiting RNA helicase A (RHA) to polysomes, meaning that RHA (a helicase) is an important co-factor of LIN-28 that enhances the translation of LIN-28 target mRNAs (pg. 3275, col. 1, full para. 2).  RHA has been shown to be required for the efficient translation of a number of mRNAs (col. 1, full para. 1).  Indeed, Jin teaches a model for LIN-28 and RHA interaction in translation where RHA interacts with LIN-28 to ensure exposure of the helicase domain to enhance translation (pg. 3733, Figure 8).  The teachings of Jin as a whole provide that RHA (a helicase) is an important co-factor for LIN-28 to be able to translate efficiently and that increasing LIN28 expression elevates RHA association.   
It would have been obvious before the effective filing date to modify the method of Sliz to use a helicase as a LIN-28 target as taught by Jin because LIN28 stimulates .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. Applicants argument is that the claims have been amended to include a “a human orthologue of LIN-28 target identified in C. elegans selected from targets in Table 1.”  Applicant argues that the specification teaches identifying an agent for treating a LIN28 expressing cancer, how human orthologs are identified, identification of targets, how LIN28 bidns to pri-let-7 and thus it is suprising and non-obvious that applicants discovered treating a LIN28 expressing cancer comprisng providing “a human orthologue of LIN-28 target identified in C. elegans selected from targets in Table 1.”  Applicant argues that Sliz teaches lin28 fragments which have neither the terminal end nor linker regions outside of the folded domains of the polypeptide, which are not essential for blocking let-7 in vivo. While this argument is not understood, the lin28 polypeptide binds let-7.  Sliz teaches that the polypeptide fragment is sufficient for binding to preE-let-7 (col. 8, lines 54-67).  Applicant argues that . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632